Case 3:21-cv-00534-DMS-JLB Document 5 Filed 04/01/21 PageID.58 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                      SOUTHERN DISTRICT OF CALIFORNIA

10

11   DONNA DIMURO, an individual,               Case No. 3:21-cv-00534-DMS-JLB

12                    Plaintiff,                ORDER GRANTING JOINT
                                                STIPULATION TO EXTEND TIME
13           vs.                                FOR DEFENDANTS TO RESPOND
                                                TO PLAINTIFF’S COMPLAINT
14   WAL-MART ASSOCIATES, INC.,                 PURSUANT TO LOCAL CIVIL
     a Delaware Corporation, WAL-               RULE 12.1
15   MART STORES, INC., a Delaware
     Corporation, WALMART INC., a
16   Delaware Corporation, and DOES 1
     to 100,
17

18                    Defendants.

19

20
             GOOD CAUSE APPEARING, IT IS HEREBY ORDERED:
21
             Defendants’ deadline for filing a responsive pleading is extended to April 26,
22
     2021.
23

24   Dated: April 1, 2021
25
26                                               Hon. Dana M. Sabraw Chief Judge
                                                 United States District Court
27

28

                                               -1-
